DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/21/2021 and 04/08/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,002,437 in view of WEFFER (US 7,155,025).
Regarding claim 1, see Table 1 below.
Claim 1 of 
application 17/301,595
(APP’595)
Claim 2 of 
US 11,002,437
(PAT’437)
Comments
An illumination device, comprising a harness articulated at one or more 



the frame having one or more booms configured to position one or more light sources of the illumination device near the wearer's zygomatic bones when the illumination device is worn on the wearer's head, said one or more light sources comprising light emitting diodes (LEDs) included in respective panels swivelly mounted to said one or more booms, 

the panel including one or more light emitting diode (LED) light sources oriented with respect to said panel to project light in a direction of the wearer’s view when the harness is worn on the 


a camera supported by the harness
an imaging device and projection optics that project an image onto a heads-up display (HUD) that is adjustable independently of a position of the projection optics, wherein the imaging device comprises a camera.
PAT’437 fails to disclose a camera supported by the harness


Table 1

PAT’437 fails to disclose a camera supported by the harness.

Therefore, in view of WEFFER, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the camera supported by the harness as taught by WEFFER to the camera of PAT’437 in order to support the camera.

Regarding claim 2, as seen in Table 1 above, PAT’437 further discloses wherein the camera is included in the panel with the one or more LED light sources.

Regarding claim 8, PAT’437 modified by WEFFER as discussed above for claim 1 fails to disclose one or both of a microphone and an earpiece.
However, WEFFER further discloses a microphone (80, 88, Fig.14).
Therefore, in view of WEFFER, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the microphone as taught by WEFFER to the harness of PAT’437 modified by WEFFER in order to provide audio capability.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,002,437 modified by WEFFER (US 7,155,025), and in view of KIM (US 2007/0159810).
Regarding claim 3, PAT’437 modified by WEFFER fails to disclose wherein at least some of the LED light sources emit light in non-visible wavelengths

Therefore, in view of KIM, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the LED light sources emitting light in non-visible wavelengths as taught by KIM to the LED light sources of PAT’437 modified by WEFFER in order to provide illumination for cameras.

Claims 4-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,002,437 modified by WEFFER (US 7,155,025), and in view of BRADLEY (US 5,941,141).
Regarding claim 4, PAT’437 modified by WEFFER fails to disclose wherein the LED light sources are operable by a hands-free activation switch.
However, BRADLEY discloses LED light sources (12, 22, Figs.3-4) are operable by a hands-free activation switch (as seen in Fig.4, the “heads-free activation switch” was considered to be the contact switch 34 operated by the wearer’s lip).
Therefore, in view of BRADLEY, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hands-free activation switch as taught by BRADLEY to the LED light sources of PAT’437 modified by WEFFER in order to operate or control the LED light sources other than using the wearer’s hands.

Regarding claim 5, as seen in Table 1 above, PAT’437 further discloses wherein the camera is included in the panel with the one or more LED light sources.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,002,437 modified by WEFFER (US 7,155,025) and BRADLEY (US 5,941,141), and in view of KIM (US 2007/0159810).
Regarding claim 6, PAT’437 modified by WEFFER and BRADLEY fails to disclose wherein at least some of the LED light sources emit light in non-visible wavelengths.
However, KIM discloses LED light sources (58, Fig.) emit light in non-visible wavelengths (as seen in para[0040], the LED light sources 58 can be invisible infrared LED for cameras).
Therefore, in view of KIM, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the LED light sources emitting light in non-visible wavelengths as taught by KIM to the LED light sources PAT’437 modified by WEFFER and BRADLEY in order to provide illumination for cameras.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,002,437 modified by WEFFER (US 7,155,025), and in view of NAKABAYASHI (US 2010/0327028).
Regarding claim 7, PAT’437 modified by WEFFER fails to disclose wherein the harness includes one or more grip points along its inner surface and said grip points are fitted with pads for contacting the wearer’s skin.

Therefore, in view of NAKABAYASHI, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pads as taught by NAKABAYASHI to the harness of PAT’437 modified by WEFFER in order to (1) provide comfort and/or (2) provide more frictional contact to support the harness to the head.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,002,437 in view of BRADLEY (US 5,941,141).
Regarding claim 9, see Table 2 below.
Claim 9 of 
application 17/301,595
(APP’595)
Claim 10 of 
US 11,002,437
(PAT’437)
Comments
An illumination device, comprising a frame articulated at one or more hinge points and shaped to be worn over a wearer’s ears and behind the wearer’s head,
An illumination device, comprising a frame articulated at one or more hinge points and shaped to be worn over a wearer's ears and behind the wearer's head, 


the frame having one or more booms configured to position one or more light sources of 

a light emitting diode (LED) light source coupled to the frame and oriented to project light in a direction of the wearer’s view when the illumination device is worn on the wearer’s head near a wearer’s zygomatic bones when the illumination device is worn on the wearer’s head,
said one or more light sources comprising light emitting diodes (LEDs) included in respective panels swivelly mounted to said one or more booms, the LEDs oriented in said panels to project light in a direction of the wearer's view when the illumination device is worn on the wearer's head, said one or more of the panels being positioned adjacent the wearer's cheeks below the wearer's eyes so as to provide directional lighting from the area of the wearer's zygomatic bones,


an imaging device and projection optics that project an image onto a heads-up display (HUD) that is adjustable independently of a position of the projection optics

a microphone, and an earpiece
audio communications means, wherein the audio communications means includes one or both of a microphone and an earpiece

wherein the LED light source is operable by a hands-free activation switch

PAT’437 fails to disclose the LED light source is operable by a hands-free activation switch


Table 2

PAT’437 fails to disclose the LED light source is operable by a hands-free activation switch.

Therefore, in view of BRADLEY, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hands-free activation switch as taught by BRADLEY to the LED light source of PAT’437 in order to operate or control the LED light source other than using the wearer’s hands.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,002,437 modified by BRADLEY (US 5,941,141), and in view of TAKASU (US 2002/0027777).
Regarding claim 10, PAT’437 modified by BRADLEY fails to disclose wherein the LED light source is disposed on a panel that is hingebly-mounted to a boom at a first end of the boom, the second end of the boom being swivelly-mounted to the frame.
However, TAKASU discloses wherein the LED light source (38, Fig.3) is disposed on a panel (as seen in Figs.3-4, the “panel” was considered to be the rotating unit 42 including the light source 38) that is hingebly-mounted to a boom (“boom” was interpreted as an arm; as seen in Figs.3-4, the “boom” was considered to be the housing 40 functioning as an arm) at a first end of the boom, the second end of the boom being swivelly-mounted to the frame (as seen in Figs.3-4, one end of the boom 40 is mounted to the panel 42 and the other end of the boom 40 is mounted to the frame 22, 26).
Therefore, in view of TAKASU, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the panel and the .

Claim 11-13 and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,002,437 in view of CALILUNG (US 2016/0085092) and ELLIS-FANT (US 7,370,991).
Regarding claim 11, see Table 3 below.
Claim 11 of 
application 17/301,595
(APP’595)
Claim 2 of 
US 11,002,437
(PAT’437)
Comments
A platform for an image and/or video capture device, comprising a frame shaped to be worn on the person of a user,
An illumination device, comprising a frame articulated at one or more hinge points and shaped to be worn over a wearer's ears and behind the wearer's head, 
The preamble “a platform for an image and/or video capture device” and “an illumination device” was considered to be referring to the same element. In both cases, the structure associated with the recitation of the preamble is merely a device.
a camera disposed on a panel hingebly-attached to the frame,
an imaging device and projection optics that project an image onto a heads-up display (HUD) that is 
 disposed on a panel hingebly-attached to the frame



PAT’437 fails to disclose a microphone
an illumination unit with one or more individual light emitting diodes (LEDs) operable by a hands-free switch, 
said one or more light sources comprising light emitting diodes (LEDs) included in respective panels swivelly mounted to said one or more booms, 
PAT’437 fails to disclose LEDs operable by a hands-free switch and at least some of the LEDs operable to emit light in a visible spectrum
at least some of the LEDs operable to emit light in a visible spectrum,
the LEDs oriented in said panels to project light in a direction of the wearer's view when the illumination device is worn on the wearer's head, said one or more of the panels being positioned adjacent the wearer's cheeks below the wearer's eyes so as to provide directional lighting from the 

wherein the panel is detachable from the frame

PAT’437 fails to disclose the panel is detachable from the frame

the frame having one or more booms configured to position one or more light sources of the illumination device near the wearer's zygomatic bones when the illumination device is worn on the wearer's head,


Table 3

PAT’437 fails to disclose a camera disposed on a panel hingebly-attached to the frame, a microphone, LEDs operable by a hands-free switch, and the panel is detachable from the frame.
However, CALILUNG discloses a camera (292, Fig.2B) disposed on a panel (200, Fig.2B) hingebly-attached to a frame (210, Fig.2B), a microphone (294, Fig.2B), and the panel is detachable from the frame (as seen in para[0047]-para[0049], the panel 200 is detachable or removable from the frame 210).
However, ELLIS-FANT discloses LEDs operable by a hands-free switch (as seen in col.5, line 10, the “hands-free switch” was considered to be the voice-activated mechanism 30 for operating the LEDs 21 between on and off).

Therefore, in view of CALILUNG, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the microphone as taught by CALILUNG to the fame of PAT’437 in order to provide audio capability.
Therefore, in view of CALILUNG, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the panel is detachable from the frame as taught by CALILUNG to the panel of PAT’437 in order to provide different panels as detachable, removable, or replaceable modules with different functionalities.
Therefore, in view of ELLIS-FANT, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hands-free activation switch as taught by ELLIS-FANT to the LEDs of PAT’437 modified by CALILUNG in order to operate or control the LED light sources other than using the wearer’s hands.

Regarding claim 12, PAT’437 modified by CALILUNG and ELLIS-FANT as discussed above for claim 11 further discloses wherein the individual light emitting diodes (LEDs) are included on the panel with the camera (as seen in Fig.2B and para[0062] of CALILUNG, the LEDs and the camera 292 is on the panel 200).

Regarding claim 13, as seen in Table 3 above, PAT’437 further discloses wherein the frame is articulated at one or more hinge points and shaped to be worn over the user’s ears and 

Regarding claim 15, PAT’437 modified by CALILUNG and ELLIS-FANT as discussed above for claim 13 fails to explicitly disclose wherein the hinge points are friction fit hinge points.
Regarding “friction fit hinge points”, one of ordinary skill in the art would have recognized that hinges are well-known to include friction fit hinge points. For example: A common hinge includes two elements pivoting at a point [e.g. a pin] between them. As one of the elements is moved, the friction between the element and the pin holds the element in position. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the friction fit hinge points to the hinge points of PAT’437 modified by CALILUNG and ELLIS-FANT in order to provide a hinge to articulate the frame.

Regarding claim 16, PAT’437 modified by CALILUNG and ELLIS-FANT as discussed above for claim 13 fails to explicitly disclose wherein the hinge points incorporate ratchet fittings.
Regarding “ratchet fittings”, one of ordinary skill in the art would have recognized that hinges are well-known to include ratchet fittings. For example: A common hinge includes two elements pivoting at a point between them. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the .

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,002,437 modified by CALILUNG (US 2016/0085092) and ELLIS-FANT (US 7,370,991), and in view of KIM (US 2007/0159810).
Regarding claim 14, PAT’437 modified by CALILUNG and ELLIS-FANT fails to disclose wherein at least some of the LEDs are operable to emit light in a spectrum other than the visible spectrum.
However, KIM discloses LEDs (58, Fig.) are operable to emit light in a spectrum other than a visible spectrum (as seen in para[0040], the LED light sources 58 can be invisible infrared LED for cameras).
Therefore, in view of KIM, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the LED light sources emitting light in non-visible wavelengths as taught by KIM to the LEDs of PAT’437 modified by CALILUNG and ELLIS-FANT in order to provide illumination for cameras.

Claims 17-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,002,437 modified by CALILUNG (US 2016/0085092) and ELLIS-FANT (US 7,370,991), and in view of TAKASU (US 2002/0027777).
Regarding claim 17, PAT’437 modified by CALILUNG and ELLIS-FANT fails to disclose a separate panel hingebly-attached to the frame and supporting the LEDs.
hingebly-attached to a frame (22, 26, Fig.3) and supporting LEDs (38, Fig.3).
Therefore, in view of TAKASU, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the panel as taught by TAKASU to the frame of PAT’437 modified by CALILUNG and ELLIS-FANT in order to provide additional directional mountings for adjusting the LEDs.
Regarding “a separate panel hingebly-attached to the frame and supporting the LEDs”, one of ordinary skill in the art would have recognized that a first panel having a camera can be used to independently adjust the position of the camera, and a second panel having LEDs emitting light can be used to independently adjust the position of the LEDs.

Regarding claim 18, as seen in Table 3 above, PAT’437 further disclose wherein the frame is articulated at one or more hinge points and shaped to be worn over the user’s ears and behind the user’s head, and the separate panel is disposed at a front of the frame attached thereto by a boom configured to position the panel over the user’s cheek near the user’s zygomatic bone when the frame is worn on the user’s head.

Regarding claim 20, PAT’437 modified by CALILUNG, ELLIS-FANT, and TAKASU as discussed above for claim 18 further discloses wherein the boom is foldable with respect to the frame (as seen in Figs.4-5 of TAKASU, the boom 40 was considered to capable of folding with respect to the frame 22, 26).

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,002,437 modified by CALILUNG (US 2016/0085092) and ELLIS-FANT (US 7,370,991), and TAKASU (US 2002/0027777), and in view of KIM (US 2007/0159810).
Regarding claim 19, PAT’437 modified by CALILUNG, ELLIS-FANT, and TAKASU fails to disclose wherein at least some of the LEDs are operable to emit light in a spectrum other than a visible spectrum.
However, KIM discloses LEDs (58, Fig.) are operable to emit light in a spectrum other than a visible spectrum (as seen in para[0040], the LED light sources 58 can be invisible infrared LED for cameras).
Therefore, in view of KIM, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the LED light sources emitting light in non-visible wavelengths as taught by KIM to the LEDs of PAT’437 modified by CALILUNG, ELLIS-FANT, and TAKASU in order to provide illumination for cameras.

Abstract
The originally filed abstract is respectfully suggested to be amended as shown below:
Illumination devices  include a frame intended to be worn by a user and one or more light sources (e.g., LEDs) positioned by the frame so as to be near a user’s zygomatic bones and oriented to project light in a direction of the user’s view when the illumination device is worn on the wearer’s head. The frame may be shaped to be worn over the user’s ears and behind the user’s head, and may be made of one or more of plastic, metal and/or a metal alloy, carbon fiber, wood, cellulose acetate, natural horn and/or bone, leather, and an epoxy resin. An optional strap .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over WEFFER (US 7,155,025), and in view of NAKABAYASHI (US 2010/0327028) and TAKASU (US 2002/0027777).
Regarding claim 1, WEFFER discloses an illumination device comprising a harness (as seen in Figs.1 and 15, the “harness” was considered to be the headband 11 and earpieces 13, 14) shaped to be worn over a wearer’s ears, a boom (106, Fig.14) attached to the harness, one or more light emitting diode (LED) light sources (104, Fig.14) projects light in a direction of the wearer’s view, and a camera (112, Fig.14) supported by the harness.
WEFFER fails to disclose the harness articulated at one or more hinge points and shaped to be worn behind the wearer’s head, the boom supporting a swivelly-mounted panel articulable to be positioned over the wearer’s cheek near the wearer’s zygomatic bone when the harness is worn on the wearer’s head, the panel including one or more light emitting diode (LED) light sources oriented with respect to said panel to project light in a direction of the wearer’s view 
However, NAKABAYASHI discloses a harness (21, 22, 52, Fig.1) shaped to be worn behind the wearer’s head (para[0028]).
However, TAKASU discloses a harness (22, 26, Fig.3) articulated at one or more hinge points (25, Fig.3), a boom (“boom” was interpreted as an arm; as seen in Figs.3-4, the “boom” was considered to be the housing 40 functioning as an arm) supporting a swivelly-mounted panel (as seen in Figs.3-4, the “panel” was considered to be the rotating unit 42 including the light source 38), the panel including one or more LED light sources (38, Fig.3) oriented with respect to said panel to project light in a direction of the wearer’s view when the harness is worn on the wearer’s head (as seen in Figs.5-6, the LED light source 38 projects light in a direction of the wearer’s view).
Therefore, in view of NAKABAYASHI, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the harness worn behind the wearer’s head as taught by NAKABAYASHI to the harness of WEFFER in order to provide additional contacts points with the head (e.g. top, sides, and back of the head) to support the harness to the head.
Therefore, in view of TAKASU, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the harness articulated at one or more hinge points as taught by TAKASU to the harness of WEFFER modified by NAKABAYASHI in order to fold the harness for storage, transport, and/or reducing the dimensions of the harness.

Regarding “a swivelly-mounted panel articulable to be positioned over the wearer’s cheek near the wearer’s zygomatic bone when the harness is worn on the wearer’s head” and “the panel is positioned over the wearer’s cheek near the wearer’s zygomatic bone”, although the illumination device of WEFFER modified by NAKABAYASHI and TAKASU is silent on where the illumination device is located relative to the wear’s cheek or the wearer’s zygomatic bone, one of ordinary skill in the art would have recognized that the illumination device would have been generally located around the wear’s cheek or the zygomatic bone as the wearer moves, rotates, or swivels the panel of the illumination device when the harness is worn on the wearer’s head. For example: While Fig.15 of WEFFER and Fig.5 of TAKASU does not indicate the location of the wear’s cheek or the wearer’s zygomatic bones, the LED light source, the panel, and the boom can be moved, rotated, or swiveled generally around the wearer’s cheek or the wearer’s zygomatic bone.

Regarding claim 7, WEFFER modified by NAKABAYASHI and TAKASU as discussed above for claim 1 fails to discloses wherein the harness includes one or more grip points along its inner surface and said grip points are fitted with pads for contacting the wearer’s skin.
However, NAKABAYASHI further discloses the harness (21, 22, Fig.1) includes one or more grip points along its inner surface and said grip points are fitted with pads (52, 53, 54, Fig.1) for contacting the wearer’s skin.


Regarding claim 8, WEFFER further discloses a microphone (80, 88, Fig.14)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over WEFFER (US 7,155,025) modified by NAKABAYASHI (US 2010/0327028) and TAKASU (US 2002/0027777), and in view of KIM (US 2007/0159810).
Regarding claim 3, WEFFER modified by NAKABAYASHI and TAKASU fails to disclose wherein at least some of the LED light sources emit light in non-visible wavelengths.
However, KIM discloses LED light sources (58, Fig.) emit light in non-visible wavelengths (as seen in para[0040], the LED light sources 58 can be invisible infrared LED for cameras).
Therefore, in view of KIM, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the LED light sources emitting light in non-visible wavelengths as taught by KIM to the LED light sources of WEFFER modified by NAKABAYASHI and TAKASU in order to provide illumination for cameras.

Claims 4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over WEFFER (US 7,155,025) modified by NAKABAYASHI (US 2010/0327028) and TAKASU (US 2002/0027777), and in view of BRADLEY (US 5,941,141).
Regarding claim 4, WEFFER modified by NAKABAYASHI and TAKASU fails to disclose wherein the LED light sources are operable by a hands-free activation switch.
However, BRADLEY discloses LED light sources (12, 22, Figs.3-4) are operable by a hands-free activation switch (as seen in Fig.4, the “heads-free activation switch” was considered to be the contact switch 34 operated by the wearer’s lip).
Therefore, in view of BRADLEY, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hands-free activation switch as taught by BRADLEY to the LED light sources of WEFFER modified by NAKABAYASHI and TAKASU in order to operate or control the LED light sources other than using the wearer’s hands.

Regarding claim 9, WEFFER discloses an illumination device comprising a frame (as seen in Figs.1 and 15, the “frame” was considered to be the headband 11 and earpiece 14) shaped to be worn over a wearer’s ears, a light emitting diode (LED) light source (104, Fig.14) coupled to the frame and oriented to project light in a direction of the wearer’s view, an imaging device (112, Fig.14) coupled to the frame, a microphone (80, 88, Fig.14), and an earpiece (14, Fig.14).
WEFFER fails to disclose the frame articulated at one or more hinge points and shaped to be worn behind the wearer’s head, the illumination device is worn on the wearer’s head near a wearer’s zygomatic bones when the illumination device is worn on the wearer’s head, wherein the LED light source is operable by a hands-free activation switch.

However, TAKASU discloses a frame (22, 26, Fig.3) articulated at one or more hinge points (25, Fig.3), and a LED light source (38, Fig.3) oriented to project light in a direction of the wearer’s view when the illumination device is worn on the wearer’s head (as seen in Figs.5-6, the LED light source 38 projects light in a direction of the wearer’s view).
However, BRADLEY discloses a LED light source (12, 22, Figs.3-4) are operable by a hands-free activation switch (as seen in Fig.4, the “heads-free activation switch” was considered to be the contact switch 34 operated by the wearer’s lip).
Therefore, in view of NAKABAYASHI, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the frame worn behind the wearer’s head as taught by NAKABAYASHI to the frame of WEFFER in order to provide additional contacts points with the head (e.g. top, sides, and back of the head) to support the harness to the head.
Therefore, in view of TAKASU, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the frame articulated at one or more hinge points as taught by TAKASU to the frame of WEFFER modified by NAKABAYASHI in order to fold the harness for storage, transport, and/or reducing the dimensions of the harness.
Therefore, in view of BRADLEY, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hands-free activation switch as taught by BRADLEY to the LED light source of WEFFER modified by 
Regarding “the illumination device is worn on the wearer’s head near a wearer’s zygomatic bones when the illumination device is worn on the wearer’s head”, although the illumination device of WEFFER modified by NAKABAYASHI, TAKASU, and BRADLEY is silent on where the illumination device is located relative to the wearer’s zygomatic bone, one of ordinary skill in the art would have recognized that the illumination device would have been generally located around the zygomatic bone as the wearer moves, rotates, or swivels the panel of the illumination device when the harness is worn on the wearer’s head. For example: While Fig.15 of WEFFER and Fig.5 of TAKASU does not indicate the location of the wear’s cheek or the wearer’s zygomatic bones, the LED light source, the panel, and the boom can be moved, rotated, or swiveled about two axes generally around the wearer’s zygomatic bone.

Regarding claim 10, WEFFER modified by NAKABAYASHI, TAKASU, and BRADLEY as discussed above for claim 9 fails to disclose wherein the LED light source is disposed on a panel that is hingebly-mounted to a boom at a first end of the boom, the second end of the boom being swivelly-mounted to the frame.
However, TAKASU further wherein the LED light source (38, Fig.3) is disposed on a panel (as seen in Figs.3-4, the “panel” was considered to be the rotating unit 42 including the light source 38) that is hingebly-mounted to a boom (“boom” was interpreted as an arm; as seen in Figs.3-4, the “boom” was considered to be the housing 40 functioning as an arm) at a first end of the boom, the second end of the boom being swivelly-mounted to the frame (as seen in Figs.3-
Therefore, in view of TAKASU, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the panel and the boom as taught by TAKASU to the panel of WEFFER modified by NAKABAYASHI, TAKASU, and BRADLEY in order to provide additional directional mountings for adjusting the LED light source.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over WEFFER (US 7,155,025) modified by NAKABAYASHI (US 2010/0327028), TAKASU (US 2002/0027777), and BRADLEY (US 5,941,141), and in view of KIM (US 2007/0159810).
Regarding claim 6, WEFFER modified by NAKABAYASHI, TAKASU, and BRADLEY fails to disclose wherein at least some of the LED light sources emit light in non-visible wavelengths.
However, KIM discloses LED light sources (58, Fig.) emit light in non-visible wavelengths (as seen in para[0040], the LED light sources 58 can be invisible infrared LED for cameras).
Therefore, in view of KIM, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the LED light sources emitting light in non-visible wavelengths as taught by KIM to the LED light sources of WEFFER modified by NAKABAYASHI, TAKASU, and BRADLEY in order to provide illumination for cameras.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over JACOBSEN (US 2012/0287284), and in view of CALILUNG (US 2016/0085092), ELLIS-FANT (US 7,370,991), and KIM (US 2007/0159810),
Regarding claim 11, JACOBSEN discloses a platform for an image and/or video capture device comprising a frame (170, Fig.1) shaped to be worn on the person of a user, a camera (160, Fig.3A) disposed on a panel (165, Fig.1) attached to the frame, and an illumination unit with one or more individual light emitting diodes (LEDs) (195, Fig.3A).
JACOBSEN fails to disclose the panel hingebly-attached to the frame, a microphone, the LEDs operable by a hands-free switch, at least some of the LEDs operable to emit light in a visible spectrum, and wherein the panel is detachable from the frame.
However, CALILUNG a panel (200, Fig.2B) hingebly-attached to a frame (210, Fig.2B), a microphone (294, Fig.2B), and the panel is detachable from the frame (as seen in para[0047]-para[0049], the panel 200 is detachable or removable from the frame 210).
However, ELLIS-FANT discloses LEDs operable by a hands-free switch (as seen in col.5, line 10, the “hands-free switch” was considered to be the voice-activated mechanism 30 for operating the LEDs 21 between on and off).
However, KIM discloses LEDs (56, Fig.2) operable to emit light in a visible spectrum (para[0040]).
Therefore, in view of CALILUNG, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the panel hingebly-attached to the frame as taught by CALILUNG to the panel of JACOBSEN in order to provide additional directional mountings for adjusting the LED light source and/or the camera.

Therefore, in view of CALILUNG, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the panel is detachable from the frame as taught by CALILUNG to the panel of JACOBSEN in order to provide different panels as detachable, removable, or replaceable modules with different functionalities.
Therefore, in view of ELLIS-FANT, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hands-free activation switch as taught by ELLIS-FANT to the LEDs of JACOBSEN modified by CALILUNG in order to operate or control the LED light sources other than using the wearer’s hands.
Therefore, in view of KIM, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the LEDs operable to emit light in a visible spectrum as taught by KIM to the LEDs of JACOBSEN modified by CALILUNG and ELLIS-FANT in order to provide visible illumination.

Regarding claim 12, JACOBSEN modified by CALILUNG, ELLIS-FANT, and KIM as discussed above for claim 11 discloses wherein the individual light emitting diodes (LEDs) are included on the panel with the camera (as seen in Fig.2B and para[0062] of CALILUNG, the LEDs and the camera 292 is on the panel 200).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over JACOBSEN (US 2012/0287284) modified by CALILUNG (US 2016/0085092), ELLIS-FANT (US 7,370,991), and KIM (US 2007/0159810), and in view of TAKASU (US 2002/0027777).
Regarding claim 17, JACOBSEN modified by CALILUNG, ELLIS-FANT, and KIM fails to disclose a separate panel hingebly-attached to the frame and supporting the LEDs.
However, TAKASU discloses a panel (as seen in Figs.3-4, the “panel” was considered to be the rotating unit 42 including the light source 38) hingebly-attached to a frame (22, 26, Fig.3) and supporting LEDs (38, Fig.3).
Therefore, in view of TAKASU, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the panel as taught by TAKASU to the frame of JACOBSEN modified by CALILUNG, ELLIS-FANT, and KIM in order to provide additional directional mountings for adjusting the LEDs.
Regarding “a separate panel hingebly-attached to the frame and supporting the LEDs”, as seen in Fig.1 of JACOBSEN, the camera 160 on the panel 165 is attached to the frame 170. As seen in Fig.2B of CALILUNG, the camera 292 on the panel 200 is hingebly-attached to the frame 210. As a result, one of ordinary skill in the art would have recognized that a panel having a camera near the wearer’s eye line can include a hinge mechanism to adjust the position of the camera. As seen in Fig.5 of TAKASU, the LEDs 38 on the panel 42 is attached to the frame 22, 26 such that the LEDs illuminate in different directions as the panel is adjusted. As a result, one of ordinary skill in the art would have recognized that a first panel having a camera can be used to independently adjust the position of the camera, and a second panel having LEDs emitting light can be used to independently adjust the position of the LEDs.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over JACOBSEN (US 2012/0287284) modified by CALILUNG (US 2016/0085092), ELLIS-FANT (US 7,370,991), KIM (US 2007/0159810), and TAKASU (US 2002/0027777), and in view of NAKABAYASHI (US 2010/0327028).
Regarding claim 18, JACOBSEN modified by CALILUNG, ELLIS-FANT, KIM, and TAKASU as discussed above for claim 17 fails to disclose wherein the frame is articulated at one or more hinge points and shaped to be worn over the user’s ears and behind the user’s head, and the separate panel is disposed at a front of the frame attached thereto by a boom configured to position the panel over the user’s cheek near the user’s zygomatic bone when the frame is worn on the user’s head.
However, TAKASU further discloses the frame (22, 26, Fig.3) articulated at one or more hinge points (25, Fig.3) and shaped to be worn over the user’s ears (23, 28, Figs.3-4), and the separate panel (42, Figs.3-4) is disposed at a front of the frame attached thereto by a boom (boom” was interpreted as an arm; as seen in Figs.3-4, the “boom” was considered to be the housing 40 functioning as an arm) when the frame is worn on the user’s head.
However, NAKABAYASHI discloses a frame (21, 22, 52, Fig.1) shaped to be worn behind the wearer’s head (para[0028]).
Therefore, in view of TAKASU, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the frame articulated at one or more hinge points as taught by TAKASU to the frame of JACOBSEN modified by CALILUNG, ELLIS-FANT, KIM, and TAKASU in order to fold the harness for storage, transport, and/or reducing the dimensions of the harness.

Therefore, in view of TAKASU, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the boom as taught by TAKASU to the frame of JACOBSEN modified by CALILUNG, ELLIS-FANT, KIM, and TAKASU in order to provide additional directional mountings for adjusting the LEDs.
Therefore, in view of NAKABAYASHI, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the frame worn behind the wearer’s head as taught by NAKABAYASHI to the frame of CALILUNG, ELLIS-FANT, KIM, and TAKASU in order to provide additional contacts points with the head (e.g. top, sides, and back of the head) to support the harness to the head.
Regarding “the separate panel is disposed at a front of the frame attached thereto by a boom configured to position the panel over the user’s cheek near the user’s zygomatic bone when the frame is worn on the user’s head”, although the illumination device of JACOBSEN modified by CALILUNG, ELLIS-FANT, KIM, TAKASU, and NAKABAYASHI is silent on where the illumination device is located relative to the user’s cheek or the user’s zygomatic bone, one of ordinary skill in the art would have recognized that the illumination device would have been generally located around the cheek or the zygomatic bone as the user moves, rotates, or swivels the panel of the illumination device when the harness is worn on the user’s head. For example: While Fig.5 of TAKASU does not indicate the location of the user’s zygomatic bones, 

Regarding claim 19, JACOBSEN modified by CALILUNG, ELLIS-FANT, KIM, TAKASU, and NAKABAYASHI as discussed above for claim 18 fails to disclose wherein at least some of the LEDs are operable to emit light in a spectrum other than a visible spectrum.
However, KIM further discloses LEDs (58, Fig.) are operable to emit light in a spectrum other than a visible spectrum (as seen in para[0040], the LED light sources 58 can be invisible infrared LED for cameras).
Therefore, in view of KIM, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the LED light sources emitting light in non-visible wavelengths as taught by KIM to the LEDs of JACOBSEN modified by CALILUNG, ELLIS-FANT, KIM, TAKASU, and NAKABAYASHI in order to provide illumination for cameras.

Regarding claim 20, JACOBSEN modified by CALILUNG, ELLIS-FANT, KIM, TAKASU, and NAKABAYASHI as discussed above for claim 18 further discloses wherein the boom is foldable with respect to the frame (as seen in Figs.4-5 of TAKASU, the boom 40 was considered to capable of folding with respect to the frame 22, 26).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 US 20110252546 Junker, US 8714769 Cristoforo, US 6619813 Schnell, US 6580448 Stuttler, and US 8371707 Uzar discloses a harness/frame, a boom, a panel, LEDs, and a camera.

Allowable Subject Matter
Claims 2, 5, and 13-16 would be allowable upon timely filing of a terminal disclaimer.

The following is an examiner’s statement of reasons for the indication of allowable subject matter: Please see reasons of allowance of US 11,002,437.

Examiner’s Comment









Regarding claims 9-10, since the claims do not recite the camera and the light sources are in the panel, additional prior art was applicable to meet the claims.
Regarding claim 11, since the claims do not recite the details of the illumination device with respect to the user’s cheek and user’s zygomatic bone, additional prior art was applicable to meet the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is 571-272-2782.  The examiner can normally be reached on Monday-Friday 9AM-5PM.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.E/Examiner, Art Unit 2875                                                                                                                                                                                                        

/TSION TUMEBO/Primary Examiner, Art Unit 2875